ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_01_FR.txt. CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) 180

gence des Nations Unies entreprises en exécution des résolutions
de l’Assemblée générale: 997 (ES-I) du 2 novembre 1956, 998
(ES-I) et 999 (ES-I) du 4 novembre 1956, 1000 (ES-I) du 5 novembre
1956, 1007 (ES-I) du 7 novembre 1956, 1121 (XI) du 24 novembre
1956 et 1263 (XIII) du 14 novembre 1958, constituent des « dé-
penses de l'Organisation » au sens du paragraphe 2 de l’article 17
de la Charte des Nations Unies.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt juillet mil neuf cent soixante-
deux, en deux exemplaires, dont l’un restera déposé aux archives
de la Cour et dont l’autre sera transmis au Secrétaire général de -
l'Organisation des Nations Unies.

Le Président,
{Signé} B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait.la déclaration suivante:

Tout en acceptant la conclusion de la Cour, nous ne saurions
partager toutes les opinions émises dans l'avis consultatif. En
particulier, nous estimons que la réponse affirmative à la demande
d'avis se justifie par le raisonnement que les résolutions de l’Assem-
blée générale qui autorisent le financement des opérations des
Nations Unies au Congo et au Moyen-Orient, étant des résolutions
qui visent à couvrir les frais relatifs à la réalisation des buts des
Nations Unies et qui ont été adoptées par les deux tiers des Mem-
bres présents et votants de l’Assemblée générale, créent des obliga-
tions pour les Membres des Nations Unies.

Nous n’exprimons aucune opinion quant à la conformité à la
Charte des résolutions concernant les opérations des Nations Unies
au Congo et au Moyen-Orient et cela pour les raisons suivantes:

La délégation française avait proposé à l’Assemblée générale
l'acceptation d’un amendement au texte finalement adopté par
elle, d’après lequel la question posée à la Cour devenait: « Les
dépenses autorisées, etc., ont-elles été décidées conformément aux
dispositions de la Charte, et dans l’affirmative constituent-elles
«des dépenses de l'Organisation » au sens du paragraphe 2 de
l’article 17 de la Charte des Nations Unies? »

Cet amendement fut accompagné le 20 décembre 1961 au cours
de la séance de l’Assemblée générale d’une déclaration de la déléga-

33
CERTAINES DÉPENSES DES N. U. (AVIS DU 20 VII 62) I81

tion française justifiant le dépôt de l’amendement français où il
était dit entre autres:

« De l'avis de la délégation française, la question posée à la Cour
ne permet pas à celle-ci de se prononcer en toute clarté sur la
source juridique des obligations financières des Etats Membres.
La Cour, en effet, ne peut pas apprécier la portée de ces résolutions
sans déterminer quelles obligations celles-ci peuvent faire naître
pour les États Membres d’après la Charte.

C'est pour cette raison que la délégation française soumet à
l'Assemblée l'amendement contenu dans le document A/L. 378,
dont l'adoption permettrait à la Cour de déterminer si les résolutions
de l'Assemblée ayant trait aux conséquences financières des opé-
rations des Nations Unies au Congo et au Moyen-Orient sont ou
non conformes à la Charte. Ce n’est que dans ces conditions que si
la Cour devait être saisie, elle le serait d’une manière qui tienne
compte de l'étendue et de la nature des problèmes évoqués dans la
proposition de demande d'avis. »

L’amendement français fut rejeté.

Le rejet de l'amendement français par l’Assemblée générale nous
semble manifester le désir de l’Assemblée générale que la confor-
mité ou non-conformité des décisions de l’Assemblée générale et
du Conseil de Sécurité concernant les opérations de l’Organisation
des Nations Unies au Congo et au Moyen-Orient ne soient
pas examinées par la Cour. En effet, il semble naturel que l’Assem-
blée générale n’ait pas voulu que la Cour se prononce sur la validité
des résolutions qui ont été appliquées depuis plusieurs années.
Dans ces conditions, nous avons estimé devoir nous abstenir de
nous prononcer sur la conformité à la Charte des résolutions con-
cernant les opérations des Nations Unies au Congo et au Moyen-
Orient.

Sir Percy SPENDER, sir Gerald FITZMAURICE et M. MORELLI,
juges, joignent à l’avis de la Cour les exposés de leur opinion indi-
viduelle.

MM. WINIARSKI, Président, BASDEVANT, MORENO QUINTANA,

KORETSKY et BUSTAMANTE Y RIVERO, juges, joignent à l’avis
de la Cour les exposés dé leur opinion dissidente.

{Paraphé) B. W.
(Paraphé) G.-C.

34
